EXHIBIT 13 TABLE OF CONTENTS 2 CHAIRMAN'S LETTER 5 FINANCIAL HIGHLIGHTS 6 ARIZONA REGION Arrowhead Community Bank Asian Bank of Arizona Bank of Tucson Camelback Community Bank Mesa Bank Southern Arizona Community Bank Sunrise Bank of Albuquerque Sunrise Bank of Arizona Valley First Community Bank Yuma Community Bank 17 CALIFORNIA REGION Bank of Escondido Bank of Feather River Bank of San Francisco Bank of Santa Barbara Napa Community Bank Point Loma Community Bank Sunrise Bank of San Diego Sunrise Community Bank 26 COLORADO REGION Fort Collins Commerce Bank Larimer Bank of Commerce Loveland Bank of Commerce 30 GREAT LAKES REGION Ann Arbor Commerce Bank Bank of Auburn Hills Bank of Maumee Bank of Michigan Brighton Commerce Bank Capitol National Bank Detroit Commerce Bank Elkhart Community Bank Evansville Commerce Bank Goshen Community Bank Grand Haven Bank Kent Commerce Bank Macomb Community Bank Muskegon Commerce Bank Oakland Commerce Bank Ohio Commerce Bank Paragon Bank & Trust Portage Commerce Bank 49 MIDWEST REGION Bank of Belleville Community Bank of Lincoln Summit Bank of Kansas City 53 NEVADA REGION 1st Commerce Bank Bank of Las Vegas Black Mountain Community Bank Desert Community Bank Red Rock Community Bank 59 NORTHEAST REGION USNY Bank 61 NORTHWEST REGION Bank of Bellevue Bank of Everett Bank of Tacoma High Desert Bank Issaquah Community Bank 67 SOUTHEAST REGION Bank of Valdosta Community Bank of Rowan First Carolina State Bank Peoples State Bank Sunrise Bank of Atlanta 73 TEXAS REGION Bank of Fort Bend Bank of Las Colinas 76 NATIONAL AFFILIATES Amera Mortgage Corporation Capitol Wealth 79 FINANCIAL INFORMATION LETTER FROM THE CHAIRMAN Dear Shareholder: During the course of 2007, the American banking industry was bombarded with negative events leading to declines in earnings and, of course, market value reductions.
